Exhibit 10.4

 
PATENT, TRADEMARK
AND COPYRIGHT SECURITY AGREEMENT


THIS PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT (this “Agreement”) is
entered into as of this 9th day of January 2009, by and among URIGEN
PHARMACEUTICALS, INC., a Delaware corporation, and URIGEN N.A., INC., a Delaware
corporation, each with its principal place of business at 27 Maiden Lane, Suite
595, San Francisco, California, 94108 (jointly and severally, the “Borrower”),
and PLATINUM-MONTAUR LIFE SCIENCES, LLC, as collateral agent (the “Agent”) for
the investors identified in the below referenced Purchase Agreement
(collectively, together with their successors and assigns, the “Lenders”).


WHEREAS, Borrower and the Lenders are parties to a certain Note Purchase
Agreement, dated as of January 9, 2009 (as amended, restated, supplemented or
extended from time to time, the “Purchase Agreement”), and a Security Agreement,
dated as of January 9, 2009 (the “Security Agreement”), which provide for, among
other things: (i) the Lenders to extend certain loans to or for the account of
the Borrower; (ii) the grant by the Borrower to the Lenders of a security
interest in all of the Borrower’s assets, including, without limitation, its
patents, patent applications, trademarks, trademark applications, goodwill,
service marks, trade names, trade styles, copyrights, copyright applications,
mask works, trade-secrets information, and other proprietary rights, together
with all additions, accessions, accessories, amendments, attachments,
modifications, substitutions, and replacements, proceeds and products of any of
the foregoing, as set forth in the Purchase Agreement and the other Transaction
Documents (capitalized terms used herein and not otherwise defined have the
respective meanings given in the Purchase Agreement); and (iii) the appointment
of the Agent as collateral agent, for the benefit of the Lenders, for purpose of
this Agreement and the Security Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained, and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Borrower and the Agent, for the benefit of the Lenders, agree as follows:


1.           Security Interest in Patents, Trademarks and Copyrights. To secure
the complete and timely satisfaction of all of Borrower’s “Obligations” (as that
term is defined in the Security Agreement) to the Lenders, the Borrower hereby
grants and conveys to the Agent, for the benefit of the Lenders, a security
interest (having priority over all other security interests) with power of sale,
to the extent permitted by law, in all of its now owned or existing, and
hereafter acquired or arising:


 
(a)
patents, patent applications, including, without limitation, any invention and
improvement to a patent or patent application, including without limitation
those patents and patent applications listed on Schedule A (being sometimes
referred to individually and/or collectively, the “Patents”);

 
 
1

--------------------------------------------------------------------------------

 

 
 
(b)
trademarks, registered trademarks and trademark applications, trade names, trade
styles, service marks, registered service marks and service mark applications
including, without limitation, the registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule B and (i) all renewals thereof, (ii) all accounts receivable, income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto, including, without limitation, payments under all licenses
entered into in connection therewith and damages and payments for past, present
or future infringements and dilutions thereof, and (iii) the right to sue for
past, present and future infringements and dilutions thereof, and (iv) all of
the Borrower’s rights corresponding thereto throughout the world (all of the
foregoing registered trademarks, trademark applications, trade names, trade
styles, registered service marks and service mark applications, together with
the items described in clauses (i)-(iv) in this Section 1(b), being sometimes
hereinafter individually and/or collectively referred to as the “Trademarks”);



 
(c)
the goodwill of Borrower’s business connected with and symbolized by the
Trademarks; and



 
(d)
copyrights, and copyright applications, including without limitation, those
copyrights listed in Schedule C (being sometimes referred to individually and/or
collectively as the “Copyrights”);



together with all additions, accessions, accessories, amendments, attachments,
modifications, substitutions, and replacements, proceeds and products of the
foregoing.


2.           Recording of Patents and Trademarks. Borrower represents and
warrants that (1) the patents and patent applications listed in Schedule A, and
(2) the trademark and trademark applications described in Schedule B, have each
been duly recorded in the U.S. Patent and Trademark Office (the “PTO”); and that
no other patents, patent applications, trademarks, or trademark applications
have been filed or recorded with the PTO in which the Borrower has an interest.


3.           Recording of Copyrights.  Borrower represents and warrants that the
copyright and copyright applications described in Schedule C have been duly
recorded in the U.S. Copyright Office, and that no other copyright, and
copyright applications have been recorded in the U.S. Copyright Office, in which
the Borrower has an interest.


4.           Restrictions on Future Agreements.  Borrower will not, without the
Agent’s prior written consent, enter into any agreement, including, without
limitation, any license agreement, that is inconsistent with this Agreement, and
Borrower further agrees that it will not take any action, and will use
reasonable efforts not to knowingly permit any action to be taken by others
subject to its control, including licensees, or knowingly fail to take any
action, which would affect the validity or enforcement of the rights transferred
to the Agent, for the benefit of the Lenders, under this Agreement or the rights
associated with those Patents, Trademarks and/or Copyrights which are in
Borrower’s reasonable business judgment, necessary or desirable in the operation
of Borrower’s business.
 
 
2

--------------------------------------------------------------------------------

 


5.           New Patents, Trademarks and Copyrights.  Borrower represents and
warrants that the Patents, Trademarks, and Copyrights listed on Schedules A, B,
and C, include all of the patents, patent applications, trademark registrations,
trademark applications, service marks registrations, service mark applications,
registered copyrights and copyright applications, now owned or held by
Borrower.  If, prior to the termination of this Agreement, Borrower shall (i)
create or obtain rights to any new patents, trademarks, trademark registrations,
trademark applications, trade names, trade styles, service marks, service marks
registrations, or service mark applications, or (ii) become entitled to the
benefit of any patent, trademark, trademark registration, trademark application,
trade name, trade style, service mark, service mark registration, service mark
application, the provisions of Section 1 above shall automatically apply thereto
and Borrower shall give the Agent prompt written notice thereof.  Borrower
hereby authorizes the Agent to modify this Agreement by (a) amending Schedules
A, B, and/or C, as the case may be, to include any future patents, trademark
registrations, trademark applications, service mark registrations, service mark
applications, registered copyrights and copyright applications that are Patents,
Trademarks or Copyrights under Section 1 above, or under this Section 5 (whether
or not any such notice from Borrower has been sent or received), and (b) filing,
in addition to and not in substitution for this Agreement, a supplement or
addendum to this Agreement containing on Schedule B therein, as the case may be,
such registered trademarks, trademark applications, service marks, registered
service marks and  service mark applications that are Trademarks under Section 1
above or this Section 5 and to take any action the Agent otherwise deems
appropriate to perfect or maintain the rights and interest of the Agent, for the
benefit of the Lender, under this Agreement with respect to such Patents,
Trademarks and Copyrights.


6.           Nature and Continuation of Security Interest; Notice to Third
Parties. This Agreement has the effect of giving third parties notice of the
Agent’s Security Interest in Borrower’s Patents, Trademarks and
Copyrights.  This Agreement is made for collateral security purposes only.  This
Agreement shall create a continuing security interest in the Patents, Trademarks
and Copyrights and shall remain in full force and effect until the liabilities
and Obligations of the Borrower to the Lenders have been paid in full, including
all obligations under the Purchase Agreement and the Transaction Documents (as
defined in the Purchase Agreement).


7.           Right to Inspect; Assignments and Security Interests.  The Agent
shall have the right, at any reasonable time upon prior written request and from
time to time, to inspect Borrower’s premises and to examine Borrower’s books,
records and operations relating to the Patents and the Trademarks, including,
without limitation, Borrower’s quality control processes; provided, that in
conducting such inspections and examinations, the Agent shall use reasonable
efforts not to disturb unnecessarily the conduct of Borrower’s ordinary business
operations.  From and after the occurrence of an event of default, under the
Purchase Agreement, or any other Transaction Documents (“Event of Default”),
Borrower agrees that the Agent, or a conservator appointed by the Agent, shall
have the right to take any action to renew or to apply for registration of any
Trademarks as the Agent or said conservator, on its sole judgment, may deem
necessary or desirable in connection with the enforcement of the Agent’s rights
hereunder.  Borrower agrees (i) except in accordance with Borrower’s reasonable
business judgment, not to sell or assign its respective interests in the
Patents, Trademarks and/or Copyrights without the prior written consent of the
Agent and the holders of a majority in principal the amount of the Notes (as
defined in the Purchase Agreement) and (ii) to maintain the quality of any and
all products in connection with which the Trademarks are used, consistent with
the quality of said products as of the date hereof.
 
 
3

--------------------------------------------------------------------------------

 


8.           Duties of Borrower.  Borrower shall have the duty to (i) prosecute
diligently any patent application, or trademark application or service mark
application that is part of the Trademarks pending as of the date hereof or
thereafter until the termination of this Agreement, and (ii) preserve and
maintain all of Borrower’s rights in the patents, patent applications, trademark
applications, service mark applications and trademark and service mark
registrations that are part of the Patents and Trademarks.  Any expenses
incurred in connection with the foregoing shall be borne by Borrower.  Borrower
shall not, without thirty (30) days prior written notice to the Agent, abandon
any trademark or service mark that is the subject of a registered trademark,
service mark or application therefor and which, is or shall be necessary or
economically desirable in the operation of the Borrower’s business.  The Agent
shall not have any duty with respect to the Patents, Trademarks and/or
Copyrights.  Without limiting the generality of the foregoing, the Agent shall
not be under any obligation to take any steps necessary to preserve rights in
the Patents, Trademarks and/or Copyrights against any other parties, but may do
so at its option during the continuance of an Event of Default, and all expenses
incurred in connection therewith shall be for the sole account of Borrower and
added to the Obligations and liabilities secured hereby, and by the Transaction
Documents.


9.           Agent’s Right to Sue.  Upon the occurrence and during the
continuance of any Event of Default, the Agent shall have the right, for the
benefit of the Lenders, to exercise all rights and remedies available at law or
in equity.  From and after the occurrence and during the continuance of an Event
of Default, the Agent shall have the right, but shall not be obligated, to bring
suit or take any other action to enforce the Patents, Trademarks and Copyrights
and, if the Agent shall commence any such suit or take any such action, Borrower
shall, at the request of the Agent, do any and all reasonable lawful acts and
execute any and all proper documents reasonably required by the Agent in aid of
such enforcement.  Borrower shall, upon demand, promptly reimburse and indemnify
the Agent for all reasonable out-of-pocket costs and expenses incurred by the
Agent in the exercise of its rights under this Section 9 (including, without
limitation, all attorneys’ fees).  If, for any reason whatsoever, the Agent is
not reimbursed with respect to the costs and expenses referred to in the
preceding sentence, such costs and expenses shall be added to the Obligations
secured hereby.


10.           Waivers.  The Borrower waives to the extent permitted by
applicable law presentment, demand, notice, protest, notice of acceptance of
this Agreement, notice of any loans made, credit or other extensions granted,
collateral received or delivered or any other action taken in reliance hereon
and all other demands and notices of any description, except for such demands
and notices as are expressly required to be provided to the Borrower under this
Agreement or any other document evidencing the Obligations or the liabilities
under the Transaction Documents.  With respect to both the Obligations and the
Collateral, the Borrower assents to any extension or postponement of the time of
payment or any other forgiveness or indulgence, to any substitution, exchange or
release of Collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromise or adjustment of any thereof, all in such manner
and at such time or times as the Agent may deem advisable.  The Agent may
exercise its rights with respect to the Collateral without resorting, or regard,
to other collateral or sources of reimbursement for Obligations.  The Agent
shall not be deemed to have waived any of its rights with respect to the
Obligations or the Collateral unless such waiver is in writing and signed by the
Agent.  No delay or omission on the part of the Agent in exercising any right
shall operate as a waiver of such right or any other right.  A waiver on any one
occasion shall not bar or waive the exercise of any right on any future
occasion.  All rights and remedies of the Agent in the Obligations or the
Collateral, whether evidenced hereby or by any other instrument or papers, are
cumulative and not exclusive of any remedies provided by law or any other
agreement, and may be exercised separately or concurrently.
 
 
4

--------------------------------------------------------------------------------

 


11.           Successors and Assigns. This Agreement shall be binding upon the
Borrower, its respective successors and permitted assigns, and shall inure to
the benefit of and be enforceable by the Agent and its successors and
assigns.  Without limiting the generality of the foregoing sentence, the Agent
may assign or otherwise transfer any agreement or any note held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein, to any other person or entity.


12.           General; Term.


(a)           This Agreement may not be amended or modified except by a writing
signed by the Borrower and the Agent, nor may the Borrower assign any of its
rights hereunder.  This Agreement and the terms, covenants and conditions hereof
shall be construed in accordance with, and governed by, the laws of the State of
New York (without giving effect to any conflicts of law provisions contained
therein).  In the event that any Collateral stands in the name of the Borrower
and another or others jointly, as between the Agent and the Borrower, the Agent
may deal with the same for all purposes as if it belonged to or stood in the
name of the Borrower alone.


(b)           This Agreement and the security interests granted herein shall
terminate on the date on which all payments under the Notes (as defined in the
Purchase Agreement) have been indefeasibly paid or satisfied in full (including
as a result of the conversion in full of the Notes) and all other obligations
have been paid or discharged (other than contingent indemnification
obligations).
 
 
5

--------------------------------------------------------------------------------

 


13.           WAIVER OF JURY TRIAL; VENUE.


THE BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH OR, ARISING OUT OF:  (A) THIS AGREEMENT OR ANY
OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION HEREWITH; (B) THE VALIDITY,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF; OR (C) ANY OTHER CLAIM OR
DISPUTE HOWEVER ARISING BETWEEN THE BORROWER AND THE LENDERS OR THE AGENT IN
RESPECT OF THIS AGREEMENT.


THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THE OBLIGATIONS,
ARISING OUT OF OR IN ANY MANNER RELATING TO THIS AGREEMENT OR ANY TRANSACTION
RELATING TO ANY TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURT AND TO SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN THE PURCHASE AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH
COURT OR THAT SUCH SUIT WAS BROUGHT IN AN INCONVENIENT COURT.  THE BORROWER
SHALL NOT BE ENTITLED IN ANY SUCH ACTION OR PROCEEDING TO ASSERT ANY DEFENSE
GIVEN OR ALLOWED UNDER THE LAWS OF ANY STATE OTHER THAN THE STATE OF NEW YORK
UNLESS SUCH DEFENSE IS ALSO GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF NEW
YORK.  NOTHING IN THIS SECTION SHALL AFFECT OR IMPAIR IN ANY MANNER OR TO ANY
EXTENT THE RIGHT OF THE AGENT TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST THE BORROWER IN ANY JURISDICTION IN WHICH ANY COLLATERAL IS LOCATED, THE
BORROWER CONDUCTS ACTIVITIES OR WHERE LEGAL PROCEEDINGS MAY BE NECESSARY IN
ORDER TO COLLECT OR ENFORCE THE OBLIGATIONS OR TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.




[Signature Page Follows]
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 

    BORROWER:           In the Presence of:     URIGEN PHARMACEUTICALS, INC.    
       
 
 
By:
/s/ William J. Garner, M.D.   Witness        Name: William J. Garner, M.D.      
  Title: Chief Executive Office            

 

In the Presence of:     URIGEN N.A., INC.              
By:
/s/ Martin E. Shmagin     Witness        Name: Martin E. Shmagin         Title:
Chief Financial Officer            

 

    AGENT:           In the Presence of:  
PLATINUM-MONTAUR LIFE SCIENCES, LLC
             
By:
/s/ Michael M. Goldberg   Witness         Name: Michael M. Goldberg        
Title: Portfolio Manager            



 
 
 
7

--------------------------------------------------------------------------------

 
 


STATE OF CALIFORNIA                )
) SS.:
COUNTY OF SAN FRANCISCO        )


On the 29th day of December, in the year 2009, before me, the undersigned, a
notary public in and for said state, personally appeared William J. Garner,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
 

       
 
 
/s/ Ira Komar       Notary Public          



STATE OF CALIFORNIA                  )
) SS.:
COUNTY OF SAN FRANCISCO        )


On the 29th day of December, in the year 2009, before me, the undersigned, a
notary public in and for said state, personally appeared Martin E. Shmagin,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
 

       
 
 
/s/ Ira Komar       Notary Public          


STATE OF _______________                  )
) SS.:
COUNTY OF __________________        )


On the _____ day of January, in the year 2009, before me, the undersigned, a
notary public in and for said state, personally appeared ________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
 
 

       
 
 
        Notary Public          


 
 
8

--------------------------------------------------------------------------------

 




Schedule A
Patents and Patent Applications


Patent Filings for URG101
 


 
1.  
Urigen Patent Application

 
Title:
“KITS AND IMPROVED COMPOSITIONS FOR TREATING LOWER URINARY TRACT DISORDERS”

 
Abstract:
Superior buffered formulations and their kits for treating lower urinary tract
symptoms and disorders are provided in the invention. In particular superior
buffered formulations have demonstrated improvement for treating lower urinary
tract symptoms of patients experiencing severe pain and/or urgency of the
bladder and associated areas of the lower urinary tract.

 
Inventor:
FLASHNER MICHAEL; FRANKLIN AMIE E; GARNER WILLIAM J; PARSONS C LOWELL

 
Assignee:
Urigen Pharmaceuticals, Inc.

 
Attorney:
Benjamin Borson, PhD, JD, Borson Law

 
Priority date:
U.S. Provisional Application Ser. No. 60/752,287 filed on Dec. 19, 2005 and PCT
filing US 2006/001388 Jan. 13, 2006

 
Jurisdictions:
 
1.  
United States - pending

 
2.  
Australia: 2006204769 - pending

 
3.  
Europe: 06718460.6 - pending

 
4.  
Japan:  - pending

 
5.  
Korea: 10-2007-7018672 - pending

 
6.  
Canada – pending

 
2.  
UCSD Patent

 
Title:
“NOVEL INTERSTITIAL THERAPY FOR IMMEDIATE SYMPTOM RELIEF AND CHRONIC THERAPY IN
INTERSTITIAL CYSTITIS”

 
Abstract:
The present invention relates to a disorder of the lower urinary tract, and in
particular, reducing the symptoms (including treatment) of interstitial cystitis
in vivo. In a preferred embodiment, the present invention relates to treatment
formulations and methods for reducing interstitial cystitis in patients. In one
embodiment, the present invention contemplates a composition comprising: a) a
heparinoid, b) a local anesthetic, and c) a buffering compound.

 
 
9

--------------------------------------------------------------------------------

 
 
Inventor:
C. Lowell Parsons

 
Assignee:
The Regents of the University of California

 
Licensee:
Urigen Pharmaceuticals

 
Attorney:
Steve Reiter, PhD, JD, Foley Lardner LLP

 
Priority date:
U.S. Provisional Application Ser. No. 60/540,186 filed on Jan. 28, 2004

 
Jurisdictions:
 
1.  
United States: US 7,414,039; additional composition of matter claims pending

 
2.  
Australia: AU2005209322 - pending

 
3.  
Canada: CA2554489 – pending

 
4.  
Europe: 05712839.9 - pending

 
Patent Filings for URG300


1.  
Urigen Patent Application

 
Title:
Urethral Suppositories for Overactive Bladder

 
Abstract:
This invention is directed to buffered urethral suppositories for treatment of
overactive bladder (OAB), and methods for their use.  In particular, this
invention relates to suppositories incorporating mixed anti-cholinergic agents
and uses thereof to treat symptoms of overactive bladder.

 
Inventors:
Amie E Franklin, Dennis Giesing

 
Assignee:
Urigen Pharmaceuticals, Inc.

 
Attorney:
Benjamin Borson, PhD, JD, Borson Law

 
Priority date:
United States Provisional Patent Application No: 60/891,454, filed February 23,
2007

 
Jurisdictions:
PCT, national stage filings not initiated yet

 
2.  
Kalium U. S. Patent licensed by Urigen

 
Title:
Method of delivering therapeutic agents to the urethra and an urethral
suppository

 
Abstract:
A urethral suppository having a shaft shaped for cooperating with the action of
the periurethral musculature to retain the suppository within the urethra, and
having a knob extending from an end of the shaft sized to prevent over insertion
of the suppository. A method of delivering one or more therapeutic agents to the
urethra and associated structures, the method involving insertion of the
urethral suppository into the urethra.

 
 
10

--------------------------------------------------------------------------------

 
 
Inventor:
Mulholland; S. Grant

 
Assignee:
Kalium, Inc.

 
Licensee:
Urigen Pharmaceuticals

 
Attorney:
Benjamin Borson, PhD, JD, Borson Law

 
Priority date:
November 10, 1999

 
Jurisdiction:
United States issued Patent 6,464,670

 
3.  
Kalium U.S. Patent licensed by Urigen

 
Title:
Reinforced urethral suppository

 
Abstract:
A urethral suppository comprising a non-meltable base member sized to prevent
insertion of the base member into the urethra, a non-meltable reinforcement
projecting from the base member, and a meltable portion formed around a portion
of the reinforcement.

 
Inventors:
Mulholland; S. Grant, Zupkas; Paul

 
Assignee:
Kalium, Inc.

 
Licensee:
Urigen Pharmaceuticals

 
Attorney:
Benjamin Borson, PhD, JD, Borson Law

 
Priority date:
August 30, 2001

 
Jurisdiction:
United States issued Patent 7,267,670

 
4.  
Kalium Patent Application licensed by Urigen

 
Title:
Transluminal drug delivery methods and devices

 
Abstract:
A urethral suppository include a carrier base material, an anesthetic agent, and
a buffering agent formed into a solid structure configured for insertion into a
patient’s urethra for the treatment of interstitial cystitis or the prevention
of pain prior to a urethral procedure.

 
Inventors:
C. Lowell Parsons, Paul Zupkas

 
Assignee:
Kalium, Inc.

 
Licensee:
Urigen Pharmaceuticals, Inc.

 
Attorney:
Benjamin Borson, PhD, JD, Borson Law

 
Priority date:
U.S. Application Ser. No. 340071 (20070172507) filed on January 26, 2006 and
U.S. Divisional Application CIP  Ser. No. 475809  (20070172508)

 
Jurisdictions:
 
1.  
United States – pending

 
2.  
PCT –                      PCT/US2007/061106 application number, publication No.
W0 2007/087624 - pending

 
 
11

--------------------------------------------------------------------------------

 


Schedule B
Trademarks and Trademark Applications




1.  
There is one registered trademark “Urigen” is a word mark, information from
USPTO provided below.

 
 
Word Mark
URIGEN
       
Goods and Services
IC 005. US 006 018 044 046 051 052. G & S: Pharmaceutical and medicinal
preparations for the treatment of urological disorders. FIRST USE: 20060101.
FIRST USE IN COMMERCE: 20060101
        Standard Characters Claimed           Mark Drawing Code
(4) STANDARD CHARACTER MARK
       
Serial Number
77014140
        Filing Date
October 4, 2006
       
Current Filing Basis
1A
       
Original Filing Basis
1A        
Published for Opposition
November 6, 2007
       
Registration Number
3371356
       
International Registration Number
0921047
       
Registration Date
January 22, 2008
       
Owner
(REGISTRANT) Urigen N.A., Inc. CORPORATION DELAWARE Suite 235 875 Mahler Road
Burlingame CALIFORNIA 94010
       
Attorney of Record
David M. Kohn
       
Type of Mark
TRADEMARK
       
Register
PRINCIPAL
       
Live/Dead Indicator
LIVE

 
 
 
12

--------------------------------------------------------------------------------

 


Schedule C
Copyrights and Copyright Applications
 
 
 


There are no copyright or copyright applications.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13